Exhibit 10.29

[        ] = Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

CONFIDENTIAL PROVISIONS MARKED

EXHIBIT 10.29 (CONFIDENTIAL)

PATENT LICENSE AGREEMENT

between

PROTEIN DESIGN LABS, INC.

and

ELAN INTERNATIONAL SERVICES LTD.

This Agreement (“Agreement”), effective as of April 24, 1998 (“Effective Date”),
is made by and between Protein Design Labs, Inc., a Delaware corporation having
offices at 2375 Garcia Avenue, Mountain View, CA 94043 (hereinafter “PDL”) and
Elan International Services Ltd., a Bermuda corporation and wholly-owned
subsidiary of Elan Corporation plc, having offices at 102 St. James Court,
Flatts, Smiths FL04, Bermuda (hereinafter “ELAN”).

RECITALS

A. ELAN desires to license certain patents owned or controlled by PDL related to
humanized antibodies directed against the alpha subunit of the VLA-4 integrin.

B. The ELAN antibody directed against the alpha subunit of the VLA-4 integrin,
currently designated as Antegrin®, is in a Phase II U.S. clinical trial for
treatment of acute flares associated with multiple sclerosis.

C. PDL is willing to license to ELAN such patent rights under the terms and
conditions of this Agreement.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound, the parties agree as follows:

1. DEFINITIONS

All references to Exhibits, Articles and Sections shall be references to
Exhibits, Articles and Sections of this Agreement. In addition, except as
otherwise expressly provided herein, the following terms in this Agreement shall
have the following meanings:

1.01 “Affiliate” shall mean, with respect to a party hereto, any corporate or
other entity which, directly or indirectly, controls, is controlled by, or is
under common control with such party where “control” means the ownership of not
less than 50% of the voting shares of a

 

1



--------------------------------------------------------------------------------

corporation, or decision-making authority as to an unincorporated entity;
provided that such entity shall be an Affiliate only so long as such control
exists.

1.02 “Combination Product(s)” shall mean any product containing both a
pharmaceutically active agent or ingredient which constitutes a Licensed Product
and one or more other pharmaceutically active agents or ingredients which do not
constitute Licensed Products.

1.03 “Licensed Product(s)” shall mean human therapeutic products of ELAN or
ELAN’s sublicensees that include an Antibody developed by ELAN binding to the
alpha subunit of the VLA-4 integrin whose development, manufacture, import, use
or sale would, but for a license under this Agreement, infringe a Valid Claim.
“Antibody” as used herein shall include, without limitation, monospecific and
bispecific antibodies; less than full-length antibody forms such as Fv, Fab, and
F(ab’)2; single-chain antibodies; and antibody conjugates bound to a toxin,
label or other moiety.

1.04 “Net Sales” shall mean the aggregate gross revenues, whether in cash or in
kind, derived by or payable from or on account of the sale of Licensed Products
by ELAN, its Affiliates and its sublicensees to an independent third party not
an Affiliate or sublicensee of either ELAN or ELAN’s sublicensee, less amounts
actually incurred or provided for (a) credits, allowances, discounts or rebates,
if any, granted on account of price adjustments, recalls, rejection or return of
items previously sold, (b) excise and sales taxes, duties or other taxes imposed
on and paid with respect to such sales (excluding income or franchise taxes of
any kind) and (c) outer packing, freight and freight insurance costs. If ELAN or
any of its Affiliates or sublicensees receive any consideration (whether in cash
or otherwise) in lieu of all or part of any royalties otherwise payable for any
Licensed Product sold or otherwise transferred to an independent third party not
an Affiliate of the seller or transferor, the fair market value of such
consideration on the date of such transfer as known to ELAN, or as reasonably
estimated by ELAN if unknown, shall be included in the definition of Net Sales.
For purposes of the foregoing sentence, consideration paid to Elan from its
Affiliates or sublicensees in the form of fees, milestones, collaboration
payments or supply payments shall not be deemed consideration in lieu of
royalties (i.e., not part of Net Sales) hereunder if such consideration is not
intended to and does not result in a reduction, credit, allowance, rebate or
other offset against payment of any royalties otherwise payable for any Licensed
Product sold or otherwise transferred to an independent third party.

1.05 “PDL Patent Rights” means the patent applications or patents (as well as
any foreign counterparts thereto filed by PDL before or during the term of this
Agreement) identified on Exhibit A, including any additions, continuations,
continuations-in-part or divisions thereof or any substitute applications
therefor; any patents issued with respect to such patent applications, any
reissues, extensions or patent term extensions of any such patents, and any
confirmation patents or registration patents or patents of addition based on any
such patents.

1.06 “Valid Claim” means (a) any claim in any issued patent included in the PDL
Patent Rights which would be infringed but for the license granted under
Section 2.01, and which claim has not been disclaimed or held unenforceable or
invalid by a governmental agency or court of competent jurisdiction by a
decision beyond right of review; and (b) any pending claim under

 

2



--------------------------------------------------------------------------------

PDL Patent Rights which, if granted, would be infringed but for the license
granted under Section 2.01, and which pending claim would be a Valid Claim if
the pending claim were treated as granted.

2. LICENSE

2.01 License Grant. Subject to the terms and conditions of this Agreement, PDL
hereby grants and ELAN hereby accepts a worldwide nonexclusive license under the
PDL Patent Rights, including the right to grant sublicenses in accordance with
Section 2.02, to make, have made, use and sell Licensed Products.

2.02 Limitation on Sublicenses; Notification. ELAN shall have the right to grant
sublicenses of its rights with respect to the Licensed Product under
Section 2.01 to its Affiliates, including for purposes of this Agreement, Axogen
Limited (“Axogen”), and such Affiliates shall have the right to grant further
sublicenses with respect to Licensed Products in accordance with the terms of
this Agreement. ELAN and its Affiliates shall only grant sublicenses hereunder
in connection with the assignment or license by ELAN and its Affiliates of the
Licensed Product to that sublicensee. ELAN shall provide a written summary to
PDL within forty-five (45) days following the end of each calendar quarter
during the term of this Agreement specifying the name of each sublicensee,
territory and scope of the rights sublicensed hereunder during that quarter.
Notwithstanding the assignment or grant of a sublicense by ELAN or its
Affiliates hereunder, ELAN shall remain obligated to pay all royalties due to
PDL with respect to the sale of Licensed Products by its assignee or
sublicensee. In addition, the grant or any sublicenses under Section 2.01 shall
be on terms and conditions which are subject to and subordinate to the terms of
this Agreement and ELAN shall remain fully responsible to PDL for the
performance of any and all such terms by its sublicensees.

2.03 No Other License Rights. ELAN expressly acknowledges and agrees that,
except for the license expressly granted under Section 2.01, no rights to any
other PDL patents, patent applications, know-how or licenses are included in
this Agreement and that any royalties or payments that may be due to third
parties in order for ELAN to make, have made, use or sell Licensed Products
shall be the sole responsibility of ELAN.

2.04 Certain Understandings.

(a) [    ]

(b) Fee Payment. ELAN acknowledges that the payments under Section 3.01 are
based on good faith market projections provided by ELAN to PDL and ELAN
represents that the projections as provided to PDL are the same as those used by
ELAN internally at this time for initial marketing and development decisions of
the Licensed Product.

3. PAYMENTS, ROYALTIES, REPORTS

3.01 Payments. In consideration for the license granted by PDL under Article 2
of this Agreement, ELAN shall pay to PDL the following amounts:

(a) Signing and Licensing Fee. ELAN shall pay to PDL a nonrefundable signing and
licensing fee within ten (10) days of the Effective Date in the sum of [    ].

 

3



--------------------------------------------------------------------------------

(b) Development Milestone. Within ten (10) days of its determination to proceed
with further development of the Licensed Product following completion of the
U.S. Phase II clinical study in multiple sclerosis designated as “AN100226-202”
(the “Milestone Trial”), ELAN shall pay to PDL a nonrefundable milestone payment
in the sum of either (a) [            ] if paid on or prior to December 31,
1998, or (b) [            ] if paid after December 31, 1998. In any event, ELAN
shall notify PDL in writing of its determination to proceed with or to terminate
further development of the Licensed Product not later than thirty (30) days
following the earlier of (a) its review of the preliminary results from the
Milestone Trial, or (b) its public announcement or presentation of the results
from the Milestone Trial.

3.02 Royalties to PDL. Subject to reduction for any offset as provided in
Section 3.05, in further consideration of the rights and licenses granted under
Article 2, ELAN shall pay to PDL a royalty of [            ] of the Net Sales of
all Licensed Products sold by ELAN or its Affiliates or sublicensees in each
country until the last date on which there is a Valid Claim that, but for the
licenses granted to ELAN under this Agreement, would be infringed by the making,
using, having made or sale of that Licensed Product in such country or by the
manufacture of Licensed Product in the country of manufacture.

3.03 Sales Among Affiliates. Sales between and among ELAN and its Affiliates of
Licensed Products which are subsequently resold or to be resold by such
Affiliates shall not be subject to royalty, but in such cases royalties shall
accrue and be calculated on any subsequent sale of such Licensed Products to a
non-Affiliate.

3.04 Combination Products. Net Sales in a particular country, in the case of
Combination Products for which the pharmaceutically active agent or ingredient
constituting a Licensed Product and each of the other pharmaceutically active
agents or ingredients not constituting Licensed Products have established market
prices in that country when sold separately, shall be determined by multiplying
the Net Sales for each such Combination Product by a fraction, the numerator of
which shall be the established market price for the Licensed Product(s)
contained in the Combination Product and the denominator of which shall be the
sum of the established market prices for the Licensed Product(s) plus the
established market prices for the other pharmaceutically active agents or
ingredients contained in the Combination Product. When such separate market
prices are not established in that country, then the parties shall negotiate in
good faith to determine a fair and equitable method of calculating Net Sales in
that country for the Combination Product in question.

3.05 Annual Maintenance Fee. In further consideration of the licenses granted
under Article 2, not later than thirty (30) days following the third
(3rd) anniversary of the Effective Date and not later than each anniversary
thereafter, ELAN shall pay PDL a nonrefundable annual maintenance fee in the
amount of [            ]. An amount up to fifty percent (50%) of the annual
maintenance fee paid by ELAN hereunder beginning in the year in which a
Biologics License Application (“BLA”) is filed with the U.S. Food and Drug
Administration (or any successor thereto) with respect to a Licensed Product
shall be creditable against royalties payable to PDL pursuant to Section 3.02;
provided that in no event shall any portion of the annual maintenance fees paid
prior to the year in which a BLA is filed with respect to the Licensed Product
be creditable against royalties hereunder.

 

4



--------------------------------------------------------------------------------

3.06 Currency Conversion. All amounts payable to PDL under this Agreement shall
be payable in U.S. Dollars by wire transfer to a bank account designated by PDL.
In the case of royalties on Net Sales, all amounts payable shall first be
calculated in the currency of sale and then converted into U.S. Dollars using
the average of the daily exchange rates for such currency quoted by Citibank,
N.A. for each of the last five (5) banking days of each calendar quarter.

3.07 Royalty Reports.

(a) Current Reports. ELAN agrees to make written reports and royalty payments to
PDL within forty-five (45) days after the close of each calendar quarter during
the term of this Agreement, beginning with the calendar quarter in which the
date of first sale following regulatory approval occurs. These reports shall
show for the calendar quarter in question Net Sales by ELAN, its Affiliates and
sublicensees of the Licensed Products on a country-by-country basis, details of
the quantities of Licensed Products sold in each country and the country of
manufacture if different, applicable offsets and the net royalty due to PDL
thereon pursuant to Article 3. No later than at the time of the making of each
such report, ELAN shall make any payment due to PDL of royalties for the period
covered by such report.

(b) Termination Report. For each Licensed Product, ELAN also agrees to make a
written report to PDL within ninety (90) days after the date on which ELAN, its
Affiliates or sublicensees last sell that Licensed Product stating in such
report the same information required by quarterly reports for all such Licensed
Products made, sold or otherwise disposed of which were not previously reported
to PDL.

3.08 Inspection. ELAN agrees to keep clear, accurate and complete records for a
period of at least three (3) years for each reporting period in which Net Sales
occur showing the manufacturing, sales, use and other disposition of Licensed
Products in sufficient detail to enable the royalties payable hereunder to be
determined, and further agrees to permit its books and records to be examined by
an independent accounting firm selected by PDL and reasonably satisfactory to
ELAN, from time-to-time to the extent necessary, but not more than once a year.
Said independent accounting firm shall not be required to disclose to PDL any
information other than that relating to the accuracy of the reports and payments
thereunder. Such examination is to be made at the expense of PDL, except in the
event that the results of the audit reveal that ELAN underpaid PDL by five
percent (5%) or more, then the audit fees shall be paid by ELAN. Any such
discrepancies will be promptly corrected by a payment or refund, as appropriate.

3.09 Withholding.

(a) Payments. The amounts payable under Sections 3.01 and 3.05 shall represent
the actual proceeds to be received by PDL, net of any withholding or other taxes
or levies that may be applicable to such payments. PDL agrees to reasonably
cooperate with ELAN in obtaining a refund of any withholding taxes or levies
paid by ELAN, if any, with respect to any payments to PDL hereunder. In the
event that PDL is successful in obtaining any refund of tax withholding amounts
paid by ELAN under this Agreement, PDL agrees to promptly remit such refund
amount to ELAN.

 

5



--------------------------------------------------------------------------------

(b) Royalty Payments. ELAN may withhold from royalties due to PDL amounts for
payment of any withholding tax that ELAN, its Affiliates and sublicensees have
paid to any taxing authority with respect to the royalty amounts due to PDL
hereunder; provided, however, that the net amount payable to PDL shall in no
event be reduced, on account of non-U.S. withholding or other taxes, by more
than ten (10) percent. ELAN agrees to reasonably cooperate with PDL in obtaining
a foreign tax credit in the U.S. with respect to royalties due to PDL on the
sale or manufacture of Licensed Products.

4. PATENT PROSECUTION AND MAINTENANCE

4.01 Prosecution. PDL hereby agrees that, at its own expense it will use
commercially reasonable efforts to:

(a) prosecute any patent applications comprising the PDL Patent Rights and to
secure the most extensive protection reasonably obtainable under the PDL Patent
Rights; and

(b) maintain the claims under the PDL Patent Rights as valid and enforceable
claims for the full term thereof.

4.02 Updates. Upon the written request of ELAN (which request shall not be made
more than once per calendar year), PDL agrees to provide a written update of the
information relating to the PDL Patent Rights as set forth on Exhibit A.

4.03 Defense of PDL Patent Rights. With respect to the PDL Patent Rights
licensed under this Agreement, PDL at its sole cost and expense agrees to take
all steps and proceedings and to undertake such other acts as PDL may, in its
sole discretion, deem necessary or advisable to restrain any infringement or
improper or unlawful use of the PDL Patent Rights and to recover any actual or
punitive compensation therefor. ELAN shall provide reasonable assistance to PDL
and permit PDL to have the sole right to take such steps, conduct any such
proceedings or undertake any such actions to restrain any infringement or
improper or unlawful use of the PDL Patent Rights, whether or not ELAN is a
party to such steps, proceedings or actions. Any monies recovered from alleged
infringers shall be retained by PDL.

4.04 Notification. ELAN shall promptly notify PDL in writing of any actual or
suspected infringement of any PDL Patent Right, which notification shall specify
in reasonable detail the nature of such actual or suspected infringement.

5. REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

5.01 Valid Agreement. Each party represents and warrants to the other that it
knows of no legal reason to prevent it from entering into this Agreement and
that the signatory hereto is duly authorized to execute and deliver this
Agreement.

5.02 No Warranty of Validity, Non-Infringement. Nothing in this Agreement shall
be construed as (a) a warranty or representation by PDL as to the validity or
scope of any PDL Patent Rights; or (b) a warranty or representation that any
Licensed Product made, used, sold or otherwise disposed of under the license
granted in this Agreement is or will be free from infringement of patents,
copyrights, trademarks, trade secrets or other rights of third parties.

 

6



--------------------------------------------------------------------------------

5.03 No Other Warranties. EXCEPT AS SPECIFICALLY SET FORTH IN ARTICLE 5, PDL
MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
WITH RESPECT TO ANY CELL LINES, ANTIBODIES OR LICENSED PRODUCTS DEVELOPED BY
ELAN UNDER THE LICENSE SET FORTH IN THIS AGREEMENT AND PDL FURTHER MAKES NO
EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, OR THAT THE USE OF ANY CELL LINES, ANTIBODIES, LICENSED PRODUCTS OR
OTHER MATERIALS DEVELOPED BY ELAN UNDER THE LICENSE SET FORTH IN THIS AGREEMENT
WILL NOT INFRINGE ANY THIRD PARTY RIGHTS.

5.04 Indemnification. ELAN shall at all times, during the term of this Agreement
and thereafter, indemnify and hold harmless PDL and its Affiliates,
sublicensees, directors, officers, agents and employees from any claim,
proceeding, loss, expense, and liability of any kind whatsoever (including but
not limited to those resulting from death, personal injury, illness or property
damage and including legal expenses and reasonable attorneys’ fees) arising out
of or resulting from (a) any claim of patent infringement (direct or
contributory) or inducing patent infringement with respect to the activities of
ELAN and (b) the development, manufacture, importation, holding, use, testing,
advertisement, sale or other disposition by ELAN, its Affiliates or
sublicensees, or any distributor, customer or representative of ELAN or any one
in privity therewith, of any Licensed Product.

6. CONFIDENTIALITY

6.01 Prior Agreements. This Agreement supersedes that certain Confidential
Disclosure Agreement entered into between PDL and ELAN’s wholly-owned
subsidiary, Athena Neurosciences, Inc. of April 10, 1997.

6.02 Confidentiality. PDL and ELAN acknowledge that in the course of
negotiations and furtherance of the interests of the parties hereunder that it
may receive (“Recipient”) confidential information of the other party
(“Provider”). “Confidential Information” means any and all data and information
which (a) has been reduced to tangible form and marked clearly and conspicuously
with a legend identifying its confidential or proprietary nature; or (b) with
respect to any oral presentation or communication, is designated as confidential
immediately before, during, or within a reasonable time after the oral
presentation or communication and such designation is subsequently confirmed in
writing; or (c) is otherwise characterized by Provider as confidential
information.

Each party shall keep confidential and shall not use for any purpose other than
the development and commercial exploitation of Licensed Products, during the
term of this Agreement and for five (5) years after termination hereof, all
Confidential Information heretofore and hereafter supplied by the other,
provided however, that the foregoing obligation of confidentiality shall not
apply to the extent that any Confidential Information (a) is already known to
the recipient at the time of disclosure or is developed by recipient thereafter
in the course of work entirely independent of any disclosure by the other party;
(b) is publicly known prior to or becomes publicly known after disclosure other
than through acts or omissions of the recipient; (c) is disclosed in good faith
to recipient by a third party under a reasonable claim of right, or (d) is
required to be disclosed pursuant to an order of a court of law or governmental
agency; provided

 

7



--------------------------------------------------------------------------------

that the disclosing party shall advise the other party promptly of any such
disclosure requirement in order to permit such other party to undertake efforts
to restrict or limit the required disclosure.

7. TERM AND TERMINATION

7.01 Term. Unless earlier terminated as provided in this Article 7, this
Agreement shall come into force on the Effective Date and shall continue until
the expiration of the latest obligation of ELAN to pay royalties to PDL in
accordance with Article 3 above. Thereafter, this Agreement shall terminate.

7.02 Termination.

(a) This Agreement may be terminated on sixty (60) days prior written notice by
ELAN.

(b) If either party shall at any time default in the payment of any royalty, or
the making of any report hereunder, or shall commit any material breach of any
covenant or agreement herein contained or shall make any false report, and shall
fail to have initiated and actively pursued remedy of any such default or breach
within sixty (60) days after receipt of written notice thereof by the other
party, that other party may, at its option, cancel this Agreement and revoke any
rights and licenses herein granted and directly affected by the default or
breach by notice in writing to such effect, but such act shall not prejudice the
right of the party giving notice to recover any royalty or other sums due at the
time of such cancellation, it being understood, however, that if within
sixty (60) days after receipt of any such notice the receiving party shall have
initiated and actively pursued remedy of its default, then the rights and
licenses herein granted shall remain in force as if no breach or default had
occurred on the part of the receiving party, unless such breach or default is
not in fact remedied within a reasonable period of time.

(c) This Agreement may be terminated by either party upon the occurrence of any
of the following which is not stayed or vacated within ninety (90) days of such
occurrence: (i) petition in bankruptcy filed by or against the other party;
(ii) adjudication of the other party as bankrupt or insolvent; (iii) appointment
of a liquidator, receiver or trustee for all or a substantial part of the other
party’s property; or (iv) an assignment for the benefit of creditors of the
other party.

(d) To the extent permitted under applicable law, the license granted under this
Agreement may be terminated as to any country by PDL upon thirty (30) days’
prior written notice in the event that ELAN challenges a Queen Patent in that
country; provided that participation in any European or Japanese opposition
proceeding involving the Queen Patent by any sublicensee of ELAN or its
Affiliates hereunder shall not be considered a “challenge of a Queen Patent”
pursuant to this Section 7.02(d).

7.03 No Waiver. The right of either party to terminate this Agreement as
provided herein shall not be affected in any way by its waiver of any previous
failure to perform hereunder or by its failure to take action with respect
thereto.

7.04 Survival. Termination for any reason hereunder shall not affect any accrued
rights or obligations of the parties arising in any manner under this Agreement
as of the date of

 

8



--------------------------------------------------------------------------------

termination. In any event, the confidentiality and indemnity obligations and any
accrued payment obligations under Articles 3, 5 and 6 shall survive any
termination of this Agreement.

8. MISCELLANEOUS

8.01 Assignment. This Agreement may not be assigned by either party without the
prior written consent of the other party; provided, however, that either party
may assign this Agreement, in whole or in part, to Axogen with respect to ELAN,
to an Affiliate or to a successor of a party in connection with a merger,
consolidation or sale of all or substantially all of such party’s assets or that
portion of its business pertaining to the subject matter of this Agreement.

8.02 Entire Agreement. This Agreement constitutes the entire Agreement between
the parties hereto with respect to the within subject matter and supersedes all
previous agreements, whether written or oral. This Agreement shall not be
changed or modified orally, but only by an instrument in writing signed by both
parties.

8.03 Severability. If any provision of this Agreement is declared invalid by a
court of last resort or by any court, the decision of which an appeal is not
taken within the time provided by law, then and in such event, this Agreement
will be deemed to have been terminated only as to the portion thereof which
relates to the provision invalidated by that decision and only in the relevant
jurisdiction, but this Agreement, in all other respects and all other
jurisdictions, will remain in force; provided, however, that if the provision so
invalidated is essential to the Agreement as a whole, then the parties shall
negotiate in good faith to amend the terms hereof as nearly as practical to
carry out the original interest of the parties, and, failing such amendment,
either party may submit the matter to a court of competent jurisdiction for
resolution.

8.04 Notices. Any notice or report required or permitted to be given under this
Agreement shall be in writing and shall be sent by expedited delivery or
telecopied and confirmed by mailing, as follows and shall be effective three (3)
days after such delivery:

 

If to PDL:

   Protein Design Labs, Inc.    2375 Garcia Avenue    Mt. View, California 94043
USA    Attention: Chief Executive Officer    Facsimile: (650) 903-3730

Copy to:

   Protein Design Labs, Inc.    2375 Garcia Avenue    Mt. View, California 94043
USA    Attention: General Counsel    Facsimile: (650) 965-4632

If to ELAN:

   Elan International Service Ltd.    102 St. James Court    Flatts Smiths, FL04
Bermuda    Attention: President    Facsimile: 441-292-2224

 

9



--------------------------------------------------------------------------------

Copy to:

   Athena Neurosciences, Inc.    800 Gateway Blvd.    South San Francisco, CA
94080    Attention: General Counsel    Facsimile: (650) 875-3620

8.05 Choice of Law. The validity, performance, construction, and effect of this
Agreement shall be governed by the laws of the State of California which are
applicable to contracts between California residents to be performed wholly
within California.

8.06 Waiver. None of the terms, covenants and conditions of this Agreement can
be waived except by the written consent of the party waiving compliance.

8.07 Force Majeure. Neither party shall be responsible to the other for failure
or delay in performing any of its obligations under this Agreement or for other
non-performance hereof provided that such delay or non-performance is occasioned
by a cause beyond the reasonable control and without fault or negligence of such
party, including, but not limited to earthquake, fire, flood, explosion,
discontinuity in the supply of power, court order or governmental interference,
act of God, strike or other labor trouble and provided that such party will
inform the other party as soon as is reasonably practicable and that it will
entirely perform its obligations immediately after the relevant cause has ceased
its effect.

8.08 Publicity. PDL will issue a press release concerning the parties’ entry
into this Agreement and the amount of signing and licensing fees paid hereunder,
with the content of such release to be approved in advance by ELAN, which
approval shall not be unreasonably withheld. Except as provided in this
Section 8.08 or as required by law, neither party shall publicly disclose the
terms and conditions of this Agreement unless expressly authorized to do so by
the other party, which authorization shall not be unreasonably withheld. In the
event that disclosure shall not be agreed upon, then the parties will work
together to develop a mutually acceptable disclosure.

8.09 Headings. The captions used herein are inserted for convenience of
reference only and shall not be construed to create obligations, benefits, or
limitations.

8.10 Export. Each party acknowledges that the laws and regulations of the United
States restrict the export and re-export of commodities and technical data of
United States origin. Each party agrees that it will not export or re-export
restricted commodities or the technical data of the other party in any form
without the appropriate United States and foreign government licenses.

8.11 Counterparts. This Agreement may be executed in counterparts, all of which
taken together shall be regarded as one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

10



--------------------------------------------------------------------------------

PROTEIN DESIGN LABS, INC.

   ELAN INTERNATIONAL SERVICES LTD.

By: /s/ Jon Saxe                     

   By: /s/ Kevin Insley                     

Title: PRESIDENT                

   Title: PRESIDENT                

 

11



--------------------------------------------------------------------------------

EXHIBIT A

PDL Patent Rights

The following are patents and patent applications (the “Queen Patents”) as of
the Effective Date filed in certain countries in the world and licensed as part
of the PDL Patent Rights under the Agreement:

1. European Patent number 0451216, Queen, et. al. “Humanized Immunoglobulins and
Their Production and Use” issued January 24, 1996.

 

2. U.S. Patent No. 5,693,089, Queen, et. al. “Humanized Immunoglobulins,” issued
December 17, 1996.

3. U.S. Patent No. 5,693,761, Queen, et. al. “Polynucleotides Encoding Improved
Humanized Immunoglobulins,” issued December 2, 1997.

 

4. U.S. Patent No. 5,693,762, Queen, et. al. “Humanized Immunoglobulins,” issued
December 2, 1997.

 

5. Japan patent application number [    ], Queen, et. al. “Improved Humanized
Immunoglobulins”.

 

12